Dixon, C. J.
Delamatyr v. Railroad Co., 24 Wis. 578, is entirely decisive of one point in this case, and that is the only point necessary to be considered. It was there held that chapter 176, Laws of 1868, repeals chap. 64, Laws of 1859, and thus supersedes the rule of Sika v. Railroad Co., 21 Wis. 370, requiring notice to he given of the intended examination of a party as a witness, where the opposite party is a corporation. No such notice is now required to be given, and the plaintiff should have been allowed to testify in his own behalf, when he offered himself as a witness for that purpose. The court rejected him for want of such notice, which was error; and the judgment must be reversed, and new trial awarded.
By the Court. — It is so ordered.